— Order and judgment unanimously modified on the law and as modified affirmed without costs, in accordance with the following Memorandum: Supreme Court properly denied defendant’s motion to dismiss the complaint. It is well established that a hospital may bring a plenary action in its own right against the agency designated to declare Medicaid eligibility (see, Community-General Hosp. v Stone, 139 AD2d 948, Iv dismissed 72 NY2d 909; Long Beach Mem. Nursing Home v D’Elia, 108 AD2d 901, 902; Calvary Hosp. v D’Elia, 95 AD2d 817; Matter of North Shore Univ. Hosp. v D’Elia, 71 AD2d 991, 992, Iv denied 48 NY2d 604).
Supreme Court erred, however, in granting plaintiff’s cross motion for summary judgment. The cross motion was premature since issue had not been joined (see, CPLR 3212 [a]; City of Rochester v Chiarella, 65 NY2d 92, 101; Fargo v Watertown Educ. Assn., 175 AD2d 633 [decided herewith]) and, in any event, the papers submitted in support of the cross motion were insufficient to establish plaintiff’s entitlement to judgment in its favor as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557, 562; Matter of Badenhausen v New York State Dept. of Social Servs., 151 AD2d 913, 914; cf., Community-General Hosp. v Stone, supra). We are unable to conclude that the elderly patients to whom plaintiff provided hospital services were, as a matter of law, eligible for Medicaid benefits. (Appeal from Order and Judgment of Supreme Court, Monroe County, Patlow, J. — Dismiss Complaint.) Present— Boomer, J. P., Pine, Balio, Lawton and Davis, JJ. [See, 147 Mise 2d 283.]